PER CURIAM.
Appellant was adjudicated guilty and sentenced to life imprisonment after a jury trial on the charge of rape.
We have carefully reviewed the record on appeal and the briefs filed herein. Upon our consideration thereof, we are of the view that appellant has failed to demonstrate reversible error in the judgment appealed herein, and the same is therefore affirmed. Johnson v. State, 166 So.2d 798 (Fla.App.2nd, 1964); Roberts v. State, 195 So.2d 257 (Fla.App.2nd, 1967).
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.